IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41415
                        Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SANTIAGO HERNANDEZ-RODRIGUEZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-01-CR-472-1
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Santiago Hernandez-

Rodriguez (“Hernandez”) has moved for leave to withdraw and has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).   Hernandez has received a copy of counsel’s motion and

brief, but he has not filed a response.    Our review of the brief

and the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41415
                                 -2-

is excused from further responsibilities, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.